Case 2:20-mc-00014-JRG Document 1-1 Filed 12/14/20 Page 1 of 3 PageID #: 3




                             EXHIBIT 1
 Case 2:20-mc-00014-JRG Document 1-1 Filed 12/14/20 Page 2 of 3 PageID #: 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                              §
                                              §
                                              §
 In re: DMCA Section 512(h) Subpoena          §       MISC. ACTION NO. 2:20-mc-14
 to YouTube, LLC                              §
                                              §
                                              §
                                              §


  PETITIONER BOBBY GOLDSTEIN PRODUCTIONS, INC.’S REQUEST TO THE
  CLERK FOR ISSUANCE OF SUBPOENA TO IDENTIFY ALLEGED INFRINGERS
                    PURSUANT TO 17 U.S.C. § 512(h)

       Petitioner Bobby Goldstein Productions, Inc. (“BGP”), through its undersigned counsel of

record, hereby requests that the Clerk issue a subpoena to identify alleged infringers pursuant to

the Digital Millennium Copyright Act’s (“DMCA”) subpoena provision, 17 U.S.C. § 512(h). The

proposed DMCA subpoena is being submitted herewith.

       Section 512(h) provides that “a copyright owner or person authorized to act on the owner’s

behalf may request the clerk of any United States District Court to issue a subpoena to a service

provider for identification of an alleged infringer in accordance with this subsection.” 17 U.S.C.

§ 512(h)(1).

       The DMCA subpoena is directed to YouTube, LLC, which owns and operates the website

whereon the relevant infringing activities occurred. BGP has satisfied the requirements for

issuance of a subpoena pursuant to § 512(h), namely:

           1) BGP has submitted a copy of the notification required by § 512(c)(3)(A);

           2) BGP has submitted the proposed DMCA subpoena concurrently herewith; and

           3) BGP has submitted a sworn declaration confirming that BGP seeks the issuance of

               the DMCA subpoena to obtain the identity of alleged infringers and that such


                                                  1
 Case 2:20-mc-00014-JRG Document 1-1 Filed 12/14/20 Page 3 of 3 PageID #: 5




               information will only be used for the purpose of protecting BGP’s intellectual

               property rights under Title 17 of the U.S. Code.

See Declaration of Jeffrey R. Bragalone ¶¶ 2-6.

       Because BGP has complied with the statutory requirements of § 512(h), BGP respectfully

requests that the Clerk expeditiously issue and sign the proposed DMCA subpoena pursuant to

§ 512(h)(4) and return it to undersigned counsel for service on the subpoena recipient.

Dated: December 14, 2020                                    Respectfully submitted,

                                                            /s/ Jeffrey R. Bragalone
                                                            Jeffrey R. Bragalone
                                                            Texas Bar No. 02855775
                                                            Daniel F. Olejko
                                                            Texas Bar No. 24108897
                                                            Christian Snyder
                                                            Texas Bar No. 24093179
                                                            BRAGALONE CONROY PC
                                                            2200 Ross Avenue
                                                            Suite 4500W
                                                            Dallas, TX 75201
                                                            Tel: (214) 785-6670
                                                            Fax: (214) 785-6680
                                                            jbragalone@bcpc-law.com
                                                            dolejko@bcpc-law.com
                                                            csynder@bcpc-law.com

                                                            Counsel for Petitioner
                                                            Bobby Goldstein Productions, Inc.




                                                  2
